Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objection 
Claim 33 recites “The fuel cell system of claim 32 were each module…”. Appropriate action is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21 and 32 recite “…a controller for controlling supply of said fuel, said oxidant and said coolant to said at least one fuel cell stack and an electric current output of said at least one fuel cell stack…”. The term “controller” does not exist within the disclosure. At most, the disclosure recites a control board but fails to recite the control boards function and does not relate it to receive information from any components (P62). The specification also recites an adjustment mechanism for air flow (P22). However, there is no recitation of a controller and how it would relate to controlling the supply of said fuel, said oxidant and said coolant to said at least one fuel cell stack and an electric current output of said at least one fuel cell stack. One of ordinary skill would not know how the supply is controlled (temperature/flow rate/concentration?) and what is necessary to control it (valve/pump/temperature sensor/controllers?). 
Claims 22-40 are rejected for depending on rejected independent claims 21 and 32. 
Claims 25 and 37 recite “…said balance of plant components further comprise a plurality of sensors for providing signals to said controller during operation of said self-contained fuel cell power generation module” The term “controller” does not exist within the disclosure. Sensors are recited; however, the sensors are not related to any controller of noted as providing a specific type of signal to any other component. One of ordinary skill would not know what type of sensor to use. 
Claim 35 recites “said rack provides in-series and/or in-parallel electrical connections among modules of said plurality of self-contained fuel cell power generation modules installed in said rack”. This limitation is not recited in the disclosure. The disclosure teaches that a cylindrical design allows convenient installation into racks of different electrical configurations, wherein the modules are combined via different electrical configurations to provide the desired output (P68-69). One of ordinary skill would not know how the rack itself allows the modules to have such series and parallel connections, and therefore, it is assumed the modules being able to be connected in series/parallel provides the rack with such connection. 
A preliminary amendment filed after the filing date of the application is not part of the original disclosure of the application. See MPEP § 608.04(a)(b).
Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the disclosure does not reasonably provide enablement for the ambiguous, non-definitive functional feature/results claimed of:
Claims 21 and 32: “…a controller for controlling supply of said fuel, said oxidant and said coolant to said at least one fuel cell stack and an electric current output of said at least one fuel cell stack…”.
Claims 25 and 37: “…said balance of plant components further comprise a plurality of sensors for providing signals to said controller during operation of said self-contained fuel cell power generation module”.
The specification never recites a controller or a signal provided to a controller from a sensor. One of ordinary skill in the art would not know where the sensors or controller is placed within the fuel cell module to perform the recited limitation. Furthermore, one would not know how the controller controls the supply of the fuel, oxidant and coolant to the fuel cell stack? Does the controller control the supply through adjustment of temperature? Flow rate? Concentration? Is the electric current output controlled by adjusting these parameters or shutting down the fuel cell module operation? Is the sensor associated with an inlet stream/outlet stream/ to the fuel cells/module/component? The answers to at least these questions remain unclear and therefore one of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01. MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation. The factors are as follows:
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.
The factors are addressed in order. As to factor A, the claims broadly recite that a controller controls a supply of fuel/oxidant/coolant and an electric current output of a fuel cell stack and that sensors provide a signal to the controller. There is no recitation of a controller in the disclosure or a sensor communicating with a controller. The breadth of “controlling supply” is extremely vast. A controller could control any part of any stream with respect to many different factors and the instant disclosure does not teach a single embodiment. Furthermore, “a sensor” could be any type of sensor and is not linked to any specific component. Thus, the breadth of the claims militates against a finding of enablement.  
As to factors B through E, the field of fuel cell modules and controllers is extremely vast. Controllers have been implemented in endless configurations in order to control fuel/oxidant/coolant with respect to different variables (i.e. overheating/startup/selected output/contaminant/temperature/concentration/flow rate/overcharge/humidity/etc.) and each of these supply variables can be incorporated in any portion of a module with any variety of sensors, where the sensors can be any type and associated with the fuel/oxidant/coolant/incoming air/exhaust or components such at condensers/humidifiers etc. As such one of ordinary skill in the art would not know what factors to control or what the sensors need to be connected to signal a controller appropriately and Applicant provides no examples of or recitations for support. Thus, given that no guidance or recitations are provided this factors against a finding of enablement. 
As to factors F and G, the applicants specification provides no direction, working examples or recitations of the above limitations. It is unclear how the components, such as a complex controller is configured or constructed to perform the desired function, where the function itself is left unclear. Since the specification does not disclose any details or circuity or connections/mention of a controller, it fails to apprise one of ordinary skill how to make and use a controller or sensor with respect to a controller. This factor militates against a finding of enablement.
As to factor H, one of ordinary skill in the art would have to perform experimentation on determining how a controller controls a supply and an electric current output and even in light of the disclosure would be unsure whether it is done properly. Furthermore, one of ordinary skill would not know what signal a sensor is measuring or how it would connect to a controller with respect to a fuel cell module. This factor militates against a finding of enablement. Appropriate correction is required.
Claims 22-31 and 33-40 are rejected for depending on rejected claims 21 and 32 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 21-23, 27-28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LaVen et al. (US 2011/0223507) in view of Hou et al. (CN 102035002 A).
Regarding claim 21, LaVen teaches a fuel cell power generation module comprising:
at least one fuel cell stack 104, said fuel cell stack comprising a plurality of fuel cells 116, each of said fuel cells comprising an anode and an anode flow field plate 122/126/132, a cathode and a cathode flow field plate 124/128/132, and a membrane electrolyte 118 interposed between said anode and said cathode (P30; Fig. 2-3);
a fuel 302 inlet port 140 fluidly connected to said anodes of said fuel cells, an oxidant 231 inlet port 144 fluidly connected to said cathodes of said fuel cells (P36; Fig. 2-3); and 
a positive electrical terminal and a negative electrical terminal, said positive electrical terminal and said negative electrical terminal providing an external electrical interface (P16. 33; Fig. 3); and
a balance of plant components sufficient to allow said at least one fuel cell stack to operate to produce electrical power when it is supplied with a fuel 302, an oxidant 231 and a coolant, or thermal management fluid 428 (P16.23.35); and 
a controller for controlling supply of said fuel, said oxidant, and said coolant to said at least one fuel cell stack and an electric current output of said at least one fuel cell stack (P26-27. 51-58. 71. 79. 87-88).
	LaVen teaches that the controller, system, and assemblies may all be formed integrally with the fuel cell (P27). 
LaVen is silent in teaching the fuel cell power generation module is self-contained, comprising a housing that contains the fuel cell stack and balance of plant components and controller when it is formed integrally and that the said positive electrical terminal and said negative electrical terminal provide an external electrical interface to said self-contained fuel cell power generation module; however, Hou in a similar field of endeavor related to fuel cell modules, teaches an integrated fuel cell assembly with processing/control devices and assemblies may be formed all within an external housing, or packaging case 710 (P8. 35; Fig. 1). Hou teaches providing an external electrical interface of the module with the positive electrode terminal and negative electrode terminal 610/620 (P35. 39; Fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, when making the components of LaVen formed integrally, to form them all within a housing, as taught by Hou and having the terminals of the fuel cell extend to an exterior of the module to connect with an external load. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art, of combining the components a fuel cell, in addition to the fuel cell within a singular housing (MPEP 2143, Exemplary Rationale C). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding claim 22, modified LaVen teaches the balance of plant components comprise one or more such as a fan and compressor (P52). 
Regarding claim 23, modified LaVen teaches the balance of plant components comprise an air supply device (P32) and associated motor for driving said fan (P61 - the oxidant/air source may be supplied using a fan as part of a drive system than provides a motive force, and a motor is defined as an assembly that imparts power or motive force), a coolant circulation system, or thermal management system 400 (P17), a plurality of sensors (P25. 85) and a humidifier 226 (P31). One of ordinary skill in the art would know that fans provided with a motive force are powered by motors in drive systems. 
Regarding claim 27, Modified LaVen teaches the fuel cell stack comprises a plurality of coolant pathways, or that the coolant/thermal management fluid may be supplied internal to the fuel cell stack to internally segregated regions such as supplied directly to both the anode and cathode regions and the balance of plant components comprise a coolant circulation system, or thermal management system, for directing coolant or thermal management fluid through coolant pathways during operation of said self-contained fuel cell power generation module (P71-74). 
Regarding claim 28, modified LaVen teaches said oxidant is air (P31) and said coolant is air (P73). 
Regarding claim 30, modified LaVen teaches the fuel cell stack as a single fuel cell stack (P29; Fig. 3). 
Claims 24-26 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laven in view of Hou, as applied to at least claim 21 above, and further in view of Limbeck et al. (US 2009/0258256).
Regarding claim 24, modified LaVen teaches said self-contained fuel cell power generation module further comprises an oxidant outlet port, or cathode outlet 146 (P36) and wherein balance of plant components comprise an air supply device, or fan and a motor for driving said fan, or drive assembly configured to provide motive force on oxidant stream (P61-62) configured to draw, or direct air into the fuel cell module to the oxidant inlet or cathode region and inlet of the fuel cell (P32). 
Modified LaVen in view of Hou teaches using a fan to draw air into the self-contained fuel cell power generation module (P8. 35) when the fuel cell is self-contained.  
Modified LaVen is silent in teaching the exact configuration wherein the fan and a motor for driving said fan, the fan configured to draw air into said self-contained fuel cell power generation module via said oxidant inlet port and direct air, via said cathodes of said fuel cells, toward said oxidant outlet port during operation of said self-contained fuel cell power generation module; however, Limbeck in a similar field of endeavor related to fuel cell modules, teaches including a fan and motor for driving the fan (P14. 46-47). 
Limbeck teaches the fan transports air via, or through the oxidant inlet towards the oxidant outlet port during operation of the fuel cell in order to efficiently direct the air to the fuel cell including during startup times (P8. 14. 47). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the fan introducing air to the module of modified LaVen in view of Hou paired with a motor to provide to the driving motive force to the fuel cell through the oxidant inlet towards the oxidant outlet port during operation of the fuel cell in order to efficiently direct the air to the fuel cell including during startup times, as taught by Limbeck. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Regarding claim 25, modified LaVen teaches said balance of plant components further comprise a plurality of sensors for providing signals to said controller during operation of said self-contained fuel cell power generation module (P17. 25-26. 78-79). 
Regarding claim 26, modified LaVen teaches said balance of plant components further comprise a humidifier for humidifying said oxidant during operation of said self-contained fuel cell power generation module (P62. 66). 
Regarding claim 29, modified LaVen in view of Hou teaches the positive and negative electrical terminals 610/620 protrude from the same side of the self-contained power generation module 710 (P35. claim 4; Fig. 1). 
Modified LaVen in view of Hou is silent in teaching said positive and negative electrical terminals protrude from opposite ends of said self-contained fuel cell power generation module; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have electrode terminals in a convenient place for the fuel cell to attach to an intended load, such as on either side of the module, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 VI C
If the load intended to be connected to fuel cell module has attachment points on either end of it and extends the full length of the module, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have electrode terminals on either side of the module for ease of attachment. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950). MPEP § 2144.04
The results are not unexpected because merely moving a terminal of the module to the opposite side of the module does not change the function of the module, the fuel cell, or the terminals, and provides the exact functionality taught by Hou, to provide a connection point to the fuel cell.
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laven in view of Hou, as applied to at least claim 21 above, and further in view of Debe et al. (US 2003/0041444). 
Regarding claim 31, modified LaVen teaches the self-contained fuel cell power generation module of claim 21, the rejection included herein in its entirety. 
Modified LaVen is silent in teaching said at least one fuel cell stack is a cylindrical fuel cell stack; however, Debe, in a similar field of endeavor related to fuel cell stacks, teaches that known fuel cell stacks are generally rectilinear of cylindrical depending on particular design (P148. 51). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the fuel cell stack of modified LaVen shaped cylindrically as it would be no more than an obvious design choice, as taught by Debe.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
	Claims 32-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freeman et al. (US 2005/0112428) in view of LaVen et al. (US 2011/0223507) and Hou et al. (CN 102035002 A).
Regarding claim 32, Freeman teaches a fuel cell system comprising a plurality of self-contained fuel cell power generation modules (P9-16.35-36). Freeman teaches each fuel cell module comprises a controller and all the devices or assemblies necessary to operate an independent fuel cell module (P8-14. 24-26. 35-36). 
Freeman teaches said fuel cell system is configured so that the plurality of fuel cell power generation modules are able to generate electrical power independently during operation of said fuel cell system and that any fuel cell module may be used (P14. 25. 35-36).
Freeman is silent in teaching the exact configuration of each fuel cell module, or the claimed self-contained fuel cell generation modules; however, LaVen, in a similar field of endeavor related to a fuel cell module (P25-29) teaches a fuel cell module with its necessary assemblies and components, including a controller to run independently. 
	LaVen teaches a fuel cell power generation module comprising at least one fuel cell stack 104, said fuel cell stack comprising a plurality of fuel cells 116, each of said fuel cells comprising an anode and an anode flow field plate 122/126/132, a cathode and a cathode flow field plate 124/128/132, and a membrane electrolyte 118 interposed between said anode and said cathode (P30; Fig. 2-3);
a fuel 302 inlet port 140 fluidly connected to said anodes of said fuel cells, an oxidant 231 inlet port 144 fluidly connected to said cathodes of said fuel cells (P36; Fig. 2-3); and 
a positive electrical terminal and a negative electrical terminal, said positive electrical terminal and said negative electrical terminal providing an external electrical interface (P16. 33; Fig. 3); and
a balance of plant components sufficient to allow said at least one fuel cell stack to operate to produce electrical power when it is supplied with a fuel 302, an oxidant 231 and a coolant, or thermal management fluid 428 (P16.23.35); and 
a controller for controlling supply of said fuel, said oxidant, and said coolant to said at least one fuel cell stack and an electric current output of said at least one fuel cell stack (P26-27. 51-58. 71. 79. 87-88).
Laven teaches this fuel cell module assembly prevents degradation and decrease in electrical output (P3-23). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the fuel cell assembly of LaVen in the fuel cell system of Freeman to have individual fuel cell modules that have improved electrical output and reduced degradation. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Modifed Freeman in view of LaVen teaches that the controller, system, and assemblies may all be formed integrally with the fuel cell (P27). 
Modifed Freeman in view of LaVen is silent in teaching the fuel cell power generation module is self-contained, comprising a housing that contains the fuel cell stack and balance of plant components and controller when it is formed integrally and that the said positive electrical terminal and said negative electrical terminal provide an external electrical interface to said self-contained fuel cell power generation module; however, Hou in a similar field of endeavor related to fuel cell modules, teaches an integrated fuel cell assembly with processing/control devices and assemblies may be formed all within an external housing, or packaging case 710 (P8. 35; Fig. 1). Hou teaches providing an external electrical interface of the module with the positive electrode terminal and negative electrode terminal 610/620 (P35. 39; Fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, when making the components of modified Freeman in view of LaVen formed integrally, to form them all within a housing, as taught by Hou and having the terminals of the fuel cell extend to an exterior of the module to connect with an external load. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art, of combining the components a fuel cell, in addition to the fuel cell within a singular housing (MPEP 2143, Exemplary Rationale C). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding claim 33, modified Freeman teaches each module of said plurality of self-contained fuel cell power generation modules is configurable to be connected electrically in-series with one or more other modules of said plurality of self-contained fuel cell power generation modules, to provide a selected electrical power output or requirement (P26. 39).
Regarding claim 34, modified Freeman teaches said plurality of self-contained fuel cell power generation modules are installed in a rack, or in a vehicle to provide a motive force or propulsion system (P24-26.31.40). 
Regarding claim 35, modified Freeman teaches the rack, or system installed within a vehicle, station, propulsion system etc. has the plurality of self-contained fuel cell power generation modules electrically connected in series (P24-26. 31. 39-40)
Regarding claim 36, modified Freeman in view of LaVen teaches the balance of plant components comprise an air supply device (P32) and associated motor for driving said fan (P61 - the oxidant/air source may be supplied using a fan as part of a drive system than provides a motive force, and a motor is defined as an assembly that imparts power or motive force) and a coolant circulation system, or thermal management system 400 (P17). One of ordinary skill in the art would know that fans provided with a motive force are powered by motors in drive systems.
Regarding claim 37, modified Freeman in view of LaVen teaches said balance of plant components further comprise a plurality of sensors for providing signals to said controller during operation of said self-contained fuel cell power generation module (P17. 25-26. 78-79). 
Regarding claim 38, modified Freeman in view of LaVen teaches said balance of plant components further comprise a humidifier for humidifying said oxidant during operation of said self-contained fuel cell power generation module (P62. 66).
Regarding claim 39, modified Freeman in view of LaVen teaches the fuel cell stack comprises a plurality of coolant pathways, or that the coolant/thermal management fluid may be supplied internal to the fuel cell stack to internally segregated regions such as supplied directly to both the anode and cathode regions and the balance of plant components comprise a coolant circulation system, or thermal management system, for directing coolant or thermal management fluid through coolant pathways during operation of said self-contained fuel cell power generation module (P71-74).
Regarding claim 40, modified Freeman in view of LaVen teaches the fuel cell stack can be a single fuel cell stack (P29; Fig. 3). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Joos (US 2005/0026022) teaches motorized fans used to force air from cathode inlet to outlet (P41). Morita et al. (US 20120040260) teaches a self-contained fuel cell module. Burmeister et al. (US 20110269037) teaches a self-contained fuel cell module. Akikusa et al. (US 20030134174) teaches a self-contained fuel cell module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729